Citation Nr: 0433494	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-00 081A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to service 
connection for PTSD.  The veteran filed a notice of 
disagreement in December 1998.  The RO issued a statement of 
the case in December 1998 and received the veteran's 
substantive appeal in January 1999.  

This matter was previously before the Board in August 2000, 
at which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.

In August 2003, the veteran testified during a 
videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge.  During the hearing the veteran 
submitted additional evidence accompanied by a waiver of 
initial RO review of the evidence.  38 C.F.R. § 20.1304 
(2003).  A transcript of the proceeding is associated with 
the claims folder.  

FINDING OF FACT

The veteran has a current diagnosis of PTSD; however, he did 
not engage in combat with the enemy and the claimed in-
service stressor is not corroborated by supporting evidence.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.303, 
3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a June 2002 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  

There is also additional RO correspondence of record.  In 
October 2000, the veteran was advised to submit additional 
information concerning alleged stressors that led to the 
development of PTSD.  In September 2002, the veteran was 
again asked to identify pertinent evidence in support of his 
claim.  In a December 2002 letter, the RO advised the veteran 
as to the status of his claim and further advised him of 
evidence that the RO was unable to obtain.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran indicated that he received medical 
treatment through the VA medical system.  VA treatment 
records were associated with the claims folder.  The 
veteran's service medical and service personnel records are 
associated with the claims folder.  A ship's deck log for the 
month of December 1974 is of record.  In January 2003, the 
Naval Criminal Investigative Service responded that there was 
no investigation of record concerning the alleged personal 
assault while aboard the USS Independence.  Moreover, the 
veteran was afforded VA examinations in connection with the 
claims.  In a December 2002 statement, the veteran indicated 
that he did not want the RO to obtain identified treatment 
records from the Virginia State Prison and asked that his 
claim be forwarded to the Board for review.  Finally, in 
August 2003, the veteran was afforded an opportunity to 
address his contentions during the videoconference hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that he has PTSD as a result of a 
personal assault that occurred during service.  Specifically, 
he contends that in December 1974, he was attacked by four or 
five service men and sodomized with a grease gun.  He stated 
that the attack occurred while he was stationed aboard the 
U.S.S. Independence.  He stated that he reported the attack 
to his division officer, and that word of the attack was 
relayed to the Executive Officer.  He said that the Executive 
Officer issued a statement about the need to stop the 
"initiations."  He further indicated that he received 
psychiatric counseling between November 1975 and January 1976 
as a result of the incident.  He further alleged that his 
performance rating dropped as a result of the incident.  

The veteran's service medical and service personnel records 
are associated with the claims folder.  They do not document 
the occurrence of the above-mentioned sexual assault.  An 
October 1976 discharge examination did not reveal complaints 
of findings of a psychiatric disorder.  Service personnel 
records reflect that the veteran was disciplined on several 
occasions, both before and after the alleged assault.  In 
March 1974, the veteran was punished for possession of 
marijuana.  He was reduced to an E-1.  In February 1975, he 
was assigned a score of 2.8 in military behavior.  The report 
noted that his acceptance of authority was occasionally lax.  
He was counseled on several occasions.  In May 1975, he 
received scores of 1.0 for professional performance, military 
behavior, military appearance and adaptability.  The report 
noted that he had a problem accepting authority and 
responsibility, and possibly believed that no one should 
order him to do a task.  In October 1975, the veteran 
received nonjudicial punishments for possession of marijuana 
seeds and for being absent from his duty station.  In 
December 1975, he received a nonjudicial punishment for 
breach of the peace and assault while in Portsmouth, England.  
In December 1975, his testing results showed scores of 3.2 to 
3.6.  In July 1976, he received nonjudicial punishment for 
being absent from his duty station.  In July 1976, he 
received performance scores ranging from 2.6 to 3.2.  

A ship's log for the U.S.S. Independence for the period from 
December 1, 1974 to December 31, 1974 does not include any 
reference to the veteran, to "initiations," or to the 
alleged sexual assault.  

A response from the Naval Criminal Investigative Service 
indicated that they had no record of an investigation into 
the alleged assault.  

The veteran was hospitalized in August 1982 with complaints 
of a three-month history of paranoia, auditory 
hallucinations, depression, and lack of concentration.  He 
reported a history of drug use and was on methadone 
medication.  

The veteran was hospitalized in July 1998 for treatment of 
PTSD and cocaine abuse.  PTSD was attributed to sexual abuse.  
While the report noted a history of sexual abuse as a child, 
the veteran attributed the sexual abuse to an incident in 
service.  

In August 1998, he entered a VA PTSD treatment program.  The 
treatment plan noted goals of relieving the veteran's sleep 
difficulty, cocaine dependence and social isolation.  

During VA hospitalization in October 1998, the veteran 
complained of depression and continued abuse of cocaine and 
marijuana.  He reported sexual abuse while in the military.  

During VA treatment in November 1998, the veteran again 
reported that he was sexually assaulted during service.  

The veteran was afforded a VA examination in April 2002.  He 
gave a history of being sexually assaulted on a ship in 1975 
by people who were wearing masks.  He gave a history of 
having nightmares and dreams related to the service incident.  
He had difficulty with irritability, concentration, and 
depression.  Following a mental status examination, he was 
diagnosed with PTSD, and polysubstance abuse in partial 
remission.  The examiner noted that his PTSD symptoms were 
related to his self-reported history of sexual assault in the 
military.  

VA outpatient treatment records in April 2003 reflect that 
the veteran continues to be treated for PTSD.  

During the videoconference hearing, the veteran testified 
that the alleged sexual assault occurred sometime just prior 
to Christmas in 1974.  He stated that he sought medical help 
after the incident but did not receive any medication.  After 
the incident, he was assigned to several cleaning details 
that he did not enjoy.  He stated that his performance 
suffered and that he began to have nightmares.  


III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  

During the course of the appeal, the Department promulgated, 
via regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

Initially, the Board notes that the veteran has been advised 
by the Board in August 2000 and by RO letters of the need to 
submit corroborating evidence documenting the occurrence of 
the alleged stressor.  He has been provided letters 
consistent with 38 C.F.R. § 3.304(f)(3) (2002).  Hence, the 
Board finds that there is no prejudice in adjudicating the 
claim as the veteran has been notified of the evidence 
necessary to substantiate his claim.  

Furthermore, the Board notes that there is no contention that 
the veteran engaged in combat and the record does not 
otherwise show that the veteran engaged in combat.   

In this case, there is medical evidence showing that the 
veteran suffers from PTSD.  The diagnosis has been linked to 
the veteran's self-reported account of a sexual assault 
during service.  Thus, the first and third requirements, as 
set forth above, have been satisfied.  The remaining 
question, then, is whether there is credible supporting 
evidence that the claimed stressor actually occurred.  With 
respect to the alleged stressor, the veteran's service 
medical records, service personnel records and the ship's 
deck log from the U.S.S. Independence do not show evidence of 
the purported assault.  Thus, they provide no support for the 
veteran's claim.  

The Board has carefully reviewed the veteran's service 
personnel records for evidence of behavior changes following 
the incident.  In support of the veteran's claim, they do 
reflect poor performance scores in February 1975 and in May 
1975.  The February 1975 administrative remark indicated that 
the veteran had difficulty with authority but that his 
performance improved after being assigned to 4MMMR.  In May 
1975, the scores were reduced to "1" and the personnel 
officer noted that the veteran had problems accepting 
authority.  However, upon review of the entire performance 
record, the Board finds that the records do not verify the 
occurrence of the purported stressor.  In this regard, the 
service personnel records include evidence of nonjudicial 
punishments both before and after the time period of the 
alleged assault.  Additionally, the performance scores in 
December 1975, January 1976, and August 1976 do not reflect 
further declines in performance but show improvement in 
scores since May 1975. 

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history has been found to be unreliable.  
When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions, as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
Likewise, medical statements, which accept a veteran's report 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  Thus, 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993).  

Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



